Case 1:07-cv-02500-RDB Document.284 Filed 01/30/20 Page 1 of 4

ew

JOHN A. OLSZEWSKI, JR. JAMES R. BENJAMIN, JR., County Attorney
County Executive Office of Law

January 30, 2020

The Honorable Richard D. Bennett
United States District Judge

101 W. Lombard Street
Baltimore, Maryland 21202

Re: EEOC v. Baltimore County, et al.
Civil Action No. RDB-07-2500

Dear Judge Bennett:

The purpose of this letter is to reply to EEOC’s letter dated January 27, 2020
(ECF No. 283).

First, the County was surprised by EEOC’s raising the issue of liquidated
damages so late in this litigation. At a minimum, EEOC should have brought this to
the attention of the Court at the hearing conducted on October 16, 2019 or in the
written submissions made prior to that hearing.

Second, as detailed in my January 24, 2020 letter (ECF No. 282), EEOC’s
expert calculated “owed interest”. In a telephone conference yesterday, I asked Mr.
Lage whether “owed interest” was the same as “prejudgment interest”. He said that
it was. EEOC’s January 27, 2020 letter (ECF No. 283) referred to a calculation of
“owed interest” totaling $2,637,356.70. Significantly, the introduction of EEOC’s
large claim for owed interest has made an agreed resolution of this case unlikely.

Third, at yesterday’s telephone conference, EEOC sprang another surprise on
the County, when it advised that it expected the County to administer any payout to
retirees, including sending checks and 1099-Rs, and other administrative burdens. I
aim not aware of any provision of the ADEA which allows for the County to be
saddled with such time-consuming and expensive administrative burdens, similar to

1

Historic Courthouse | 400 Washington Avenue | Towson, Maryland 21204 | Phone 410-887-4420 | Fax 410-296-0931
www.baltimorecountymd.gov
Case 1:07-cv-02500-RDB Document 284 Filed 01/30/20 Page 2 of 4

those predicted in the trilogy of Supreme Court cases denying retroactive monetary
relief against pension plans,

Finally, I do not believe that the EEOC has accurately set forth the law
pertaining to awards of prejudgment interest.

In Cline v. Roadway Express, Inc., 689 F. 2d 481, 489 (4" Cir. 1982), the
Fourth Circuit stated that in “affirming refusals to award prejudgment interest under
the FLSA, we have indicated that the district court has discretion, based on the
equities involved, in awarding or denying interest. Jd. The court cited the case of
Clifton D. Mayhew, Inc. v. Wirtz, 413 Fed. 2" 658, 663 (4" Cir 1969), in which the
Fourth Circuit made it clear that “the trial court has broad discretion to fashion its
decree according to the circumstances of each case”. Jd. It found that the district
court did not abuse its discretion in refusing to award prejudgment interest. Jd.

The EEOC’s citation of Chase v. Champion Spark Plug Co., 725 F.Supp. 868,
872 (D. Md. 1989), does not tell the whole story. That case involved a ruling on a
motion on limine, in which the Judge Niemeyer noted that liquidated damages under
the ADEA were “punitive in nature,” citing Transworld Airline, Inc. v. Thurston,
469 U.S. 111 (1985). Following the trial in the Chase case, Judge Niemeyer
ultimately held that prejudgment interest was unavailable, since there had been an
award of liquidated damages. Chase v. Champion Spark Plug Co., 732 F. Supp.
605, 610 (D. Md. 1990). This determination was based on Hamilton v. First Source
Bank, 895 F. 2d 159 (4" Cir. 1990). In that case, the Fourth Circuit held that an
ADEA plaintiff may not recover prejudgment interest as well as liquidated damages.

This case presents a different scenario, because here the EEOC waived its
right to claim liquidated damages, presumably because it has conceded that the
actions of the County were not willful or deserving of “punitive” measures. This is
confirmed by Judge Legg’s prior finding that any violation of the ADEA was not
intentional or willful.

The problem identified by the Fourth Circuit appears to be
an unintended consequence, resulting from the interaction
of two separate and independently lawful provisions of the
County Code enacted decades apart. It is clear from the
record that the age-based contribution rates, when put in
place in 1945 until modified in 1977, were fully justified
by the time value of money rationale identified by this
Court in its prior opinion. Using projected years until

2
Case 1:07-cv-02500-RDB Document 284 Filed 01/30/20 Page 3 of 4

retirement, Buck calculated the percentage of an
employee’s pay that would be required to fund
approximately one-half of his or her retirement benefit.
Because all employees were eligible to retire at age 65, age
served as a proxy for years until retirement. Thus,
notwithstanding the fact that the ERS nominally based an
employee’s contribution rate on the age at which he or she
was hired, years until retirement was the real determining
factor.

EEOC y, Baltimore County, 2012 WL 5077631, at *3 (D. Md. October 17, 2012),
cited in by this Court in EEOC vy. Baltimore County, 202 F. Supp. 2d 499, 504 (D.
MD. 2016).

Based upon this determination and EEOC’s prior representations to this Court
and the Fourth Circuit (ECF No. 282, p. 2), this Court should exercise its discretion
to deny the EEOC’s claim for prejudgment interest.

Additionally, there is abundant case law to support a determination by this
court that prejudgment interest is not an appropriate remedy in this case. See Pudge
v. Fruehauf Corp., 690 F. Supp. 692 (N.D. IIL 1988) (prevailing plaintiff in age
discrimination case is not entitled to prejudgment interest, front pay and pension
benefits as a matter of right; rather, the considerations are addressed to sound
discretion of trial court in order to provide legal or equitable relief, where needed, to
effectuate purpose of ADEA); Philipp v ANR Freight System, Inc., 61 F.3d 669 (8th
Cir. 1995) (former employee was not entitled to prejudgment interest on back pay
award in age discrimination action based on his demotion and retaliatory refusal to
rehire claims; liability was far from clear, and former employer was in difficult
financial circumstances); Syvock v. Milwaukee Boiler Mfg.Co., Inc., 665 F. 2d 149
(7" Cir. 1981) (although prejudgment interest may be awarded by district court in
age discrimination in employment case, such an award also lies within trial court’s
discretion); EKOC v. Minnesota Dept. of Corrections, 702 F. Supp. 2d 1082 (D.
Minn. 2010) (subsequent determination 2010 WL 2521025, affirmed in part 648
F.3d 910) (prejudgment interest on ADEA pecuniary damages award was not
appropriate, ADEA did not specifically provide for prejudgment interest, and such
an award was not necessary in case to compensate claimants, promote settlement, or
deter any attempt to benefit unfairly from inherent delays of litigation); Ryther v.
KARE 11, 864. F. Supp. 1525 (D. Minn 1994) (award of prejudgment interest under
ADEA lies within discretion of court); Hoffman v. Nissan Motor Corp. in U.S.A,
S11 F. Supp. 352 (D.N.H 1981) (prejudgment interest was not recoverable on

3
Case 1:07-cv-02500-RDB Document 284 Filed 01/30/20 Page 4 of 4

judgment in suit under this chapter); EEOC vy. U.S. Steel Corp.,728 F. Supp.1167
(W.D. Pa. 1989) rev. on other grounds, 921 F.2d 489 (prejudgment interest should
be granted when warranted by considerations of fairness, and denied when it would
be inequitable); Buffington v. Phelps Dodge Min. Co., 800 F. Supp. 951 (D. N. M.
1992) (prejudgment interest is not available to plaintiff in action brought under
ADEA; not only is prejudgment interest not provided for in the statute, but its
purpose is to compensate plaintiff for delay, and remedy provided for Congress for
that purpose is liquidated damages).

In light of the parties’ differing positions regarding the above issues, the
County respectfully requests the Court to schedule a hearing or telephone conference

for the purpose of resolving these disputed matters.

Thank you for your kind consideration in this matter.

Very truly yours,

Ayre Qyotbord:

James J. Nolan, Jr.
Assistant County Attorney

Electronically Filed: January 30, 2020
